UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
HECTOR GOMEZ,                                                          :
                                                                       :
                                    Plaintiff,                         :      18-CV-8559 (JMF)
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
WINN MANAGEMENT GROUP LLC,                                             :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Hector Gomez sues his former employer, Winn Management Group LLC, for

violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and New York Labor Law,

N.Y. Lab. Law § 650 et seq. Docket No. 1. In response, Defendant moves pursuant to 9 U.S.C.

§ 4 to compel arbitration of Plaintiff’s claims based on an arbitration agreement that purportedly

bears Plaintiff’s electronic signature. See Docket Nos. 12, 12-1 (“Witunski Aff.”).

        “[U]pon being satisfied that the making of [an] agreement for arbitration or the failure to

comply therewith is not in issue,” a district court “shall make an order” directing the parties to

arbitrate “in accordance with the terms of the agreement.” 9 U.S.C. § 4. If an issue of fact exists

as to the making of the agreement, however, the court must hold a trial on that issue. See id. “In

deciding motions to compel, courts apply a standard similar to that applicable for a motion for

summary judgment.” Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016) (internal

quotation marks omitted). Applying those standards here, the Court concludes that a genuine

issue of material fact exists as to whether Plaintiff agreed to arbitrate his claims with Defendant

— specifically, whether Plaintiff himself signed the arbitration agreement. See Witunski Aff. In
particular, Plaintiff puts forward evidence that Defendant’s “Custom Training Record Report” —

a log purportedly showing the date and time that Plaintiff completed various employment-related

webinars and “tests,” including one about the arbitration agreement — is unreliable and

inaccurate because it shows that he took three webinars and follow-up tests on an evening that he

was in the hospital receiving medical care for an on-the-job injury. See Docket No. 17-1, ¶¶ 4-9.

Drawing all reasonable inferences in Plaintiff’s favor, such evidence would permit a reasonable

factfinder to disregard the training log and the other evidence offered by Defendant — including

the signed agreement — and find that Plaintiff did not sign the agreement, which would of

course mean he is not obligated to arbitrate. See, e.g., Opals on Ice Lingerie v. Bodylines Inc.,

320 F.3d 362, 370 (2d Cir. 2003) (holding that a party was not obligated to arbitrate because its

signature on the arbitration agreement was forged and, under New York law, “a forged signature

renders a contract void ab initio”).

       In light of the foregoing, Defendant’s motion is DENIED. In addition, counsel for all

parties shall appear for a conference before the Court on June 12, 2019 at 3:30 p.m. in

Courtroom 1105 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York, to discuss further proceedings in this case. The parties are directed to confer

prior to the conference and, no later than June 10, 2019, to submit a joint letter on ECF advising

the Court of their views on the following subjects in separately numbered paragraphs:

       1.      Whether there is a need or basis for discovery in connection with the question

               whether Plaintiff agreed to arbitration;

       2.      Whether a trial on that issue should be to a jury or not, see Docket No. 15, at 3;

       3.      If such a trial is needed, when it should be scheduled;

       4.      Whether renewed efforts at settlement might be fruitful; and




                                                 2
      5.     Any other issues the parties wish to raise with the Court.

      The Clerk of Court is directed to terminate Docket No. 12.

      SO ORDERED.

Dated: June 3, 2019                               __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                              3
